Opinion by
Me. J ustice Williams :
The act of May 14, 1874, provides that the duties of a referee in the trial and decision of a cause shall be the same as those of the court under a similar submission. . The duties of the court, where trial by jury is rvaived and the questions of fact and law are submitted to the decision of the court, are regulated by the act of April 22, 1874. The provision is as follows:
“The decision of the court shall be in writing, stating separately and distinctly the facts found, the answers to any points submitted in writing by counsel, and the conclusions of law, and' shall be filed in the office of the prothonotary or clerk of the proper court where the case is pending, as early as practicable, not exceeding sixty days,” etc. In this mode of trial the findings of fact stand in the place of a verdict, and will not be disturbed except for manifest error. The answers to the points and the conclusions of law stand in lieu of the judge’s charge to the jury. The questions of fact and law are thus as clearly separated as in trials where the facts are decided by the jury. It is a mistake to blend the duties of the jury and the judge, because *107they are invested in the same person by the terms of the submission. It is equally a mistake for a referee to submit an argument in support of his decision instead of the distinct and separate findings of fact and conclusions of law on which the decision rests. After a clear statement of the facts found and the legal conclusions reached, an argument in support of any one or more of these is quite in place; but the requirement of the statutes does not extend beyond the separate and distinct statement of the facts found and the rules of law applicable thereto. The report of the referee in this case is fatally defective in this respect, and the judgment entered thereon must for that reason be reversed.
Judgment reversed, report and award set aside, and procedendo awarded. .